In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Glover, J.), dated January 23, 2002, which denied her motion for leave to enter a judgment upon the defendants’ default in answering, and granted the defendants’ cross motion to extend their time to answer and to compel her to accept their late answer.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the plaintiff’s motion for a judgment upon the defendants’ default in answering and granting the defendants’ cross motion to extend their time to answer and to compel the plaintiff to accept their late answer (see Fidelity & Deposit Co. of Md. v Andersen & Co., 60 NY2d 693, 695 [1983]). Florio, J.P., Crane, Krausman, Rivera and Fisher, JJ., concur.